Case 3:13-cv-30125-PBS Document 465-5 Filed 05/15/19 Page 1 of 7




                   EXHIBIT (
       Case 3:13-cv-30125-PBS Document 465-5 Filed 05/15/19 Page 2 of 7


                                                                                  Page 1
 1

 2              UNITED STATES DISTRICT COURT
 3                DISTRICT OF MASSACHUSETTS
 4   -----------------------------------x
 5   CLAYTON RICHARD GORDON, GUSTAVO
 6   RIBEIRO FERREIRA, VALBOURN SAHIDD
 7   LAWES, NHAN PHUNG VU, and CESAR
 8   CHAVARRIA RESTREPO, on behalf of
 9   themselves and others similarly situated,
10             Plaintiffs-Petitioners,                        Civil Action
11      vs.                                                        No. 13-30146
12   ELAINE DUKE, et al.,
13             Defendants-Respondents.
14   -----------------------------------x
15   SUBJECT TO PROTECTIVE ORDER OF GORDON v. DUKE
16

17     DEPOSITION OF U.S. DEPARTMENT OF HOMELAND
18   SECURITY PURSUANT TO FED. R. CIV. P 30(b)(6) BY
19                IMMACULATA GUARNA-ARMSTRONG
20

21                    Boston, Massachusetts
22                       September 14, 2017
23   Reported by:
24   Michael D. O'Connor, RMR, CRR, CRC
25   Job No: 130456

                        TSG Reporting - Worldwide   877-702-9580
        Case 3:13-cv-30125-PBS Document 465-5 Filed 05/15/19 Page 3 of 7


                                                                           Page 11
 1               Immaculate Guarna-Armstrong
 2   "Plaintiffs' First Notice of Deposition to                        09:07
 3   Department of Homeland Security Pursuant to Fed.                  09:07
 4   R. Civ. P. 30(b)(6)"; is that correct?                            09:07
 5          A.   Yes.                                                  09:07
 6          Q.   When is the first time you saw this                   09:07
 7   document?                                                         09:08
 8          A.   Probably about a couple months ago.                   09:08
 9   After filed actually.                                             09:08
10          Q.   And so if you flip through, do you                    09:08
11   see that there are a couple of topics listed,                     09:08
12   starting on Page 8?                                               09:08
13               Do you see that?                                      09:08
14          A.   Yes.                                                  09:08
15          Q.   And do you understand that you've                     09:08
16   been designated by DHS to testify on behalf of                    09:08
17   DHS about certain topics in this notice?                          09:08
18          A.   Yes.                                                  09:08
19          Q.   Do I understand you're designated for                 09:08
20   Topics 4, 5, and Topics 8 through 20?                             09:08
21          A.   Yes.                                                  09:08
22          Q.   And do you also understand that                       09:08
23   you've been designated to testify about Topic 21                  09:08
24   as it relates to procedures regarding detainers?                  09:08
25          A.   Yes.                                                  09:08


                         TSG Reporting - Worldwide   877-702-9580
        Case 3:13-cv-30125-PBS Document 465-5 Filed 05/15/19 Page 4 of 7


                                                                           Page 49
 1                 Immaculate Guarna-Armstrong
 2            Q.   We can get into the quantification                     10:05
 3   later.    I just want to make sure I understand                      10:05
 4   what all the new obligations are that are imposed                    10:05
 5   on ICE as a result of Gordon.                                        10:05
 6                 It's determining if someone is a                       10:05
 7   class member, giving them a board hearing if they                    10:05
 8   ask for a bond hearing, which includes presenting                    10:05
 9   them at the bond hearing, and abiding by the                         10:05
10   results of the bond hearing.                                         10:05
11                 Is there anything else?                                10:05
12            A.   What is happening is as a result of                    10:05
13   having more bond hearings, the immigration judges                    10:05
14   are filling up their calendars, and some of the                      10:05
15   detained hearings are being put off.                    The merits   10:06
16   hearings are being put off.              There are more              10:06
17   habeas cases that are filed as a result, because                     10:06
18   ICE is having -- well, I should say the                              10:06
19   immigration judge is having difficulty in getting                    10:06
20   through all of the cases.            It's causing longer             10:06
21   detention times, higher costs in detention.                          10:06
22                 So it's just, I guess, a domino                        10:06
23   effect.                                                              10:06
24            Q.   Are you aware of any studies that                      10:06
25   have been done that document the added costs to                      10:06


                         TSG Reporting - Worldwide   877-702-9580
        Case 3:13-cv-30125-PBS Document 465-5 Filed 05/15/19 Page 5 of 7


                                                                           Page 50
 1               Immaculate Guarna-Armstrong
 2   ICE that have arisen as a result of Gordon?                       10:06
 3          A.   I'm not aware of any.                                 10:06
 4          Q.   Okay.     If you wanted to figure out                 10:06
 5   whether any such study had been done, who would                   10:06
 6   you ask?                                                          10:06
 7          A.   I'm not sure.          I'm not sure where we          10:06
 8   would look for something like that.                               10:07
 9          Q.   Do you think that's something ICE in                  10:07
10   D.C. would do or something that's done in the                     10:07
11   Boston field office?                                              10:07
12          A.   Probably Gordon is specific to the                    10:07
13   Boston field office, it would probably be done                    10:07
14   locally at the Boston field office level.                         10:07
15          Q.   So just focusing on the new                           10:07
16   obligations that ICE has as a result of Gordon,                   10:07
17   it's just what we discussed earlier; it's                         10:07
18   determining if someone is a class member, giving                  10:07
19   them a bond hearing if they ask for one, and sort                 10:07
20   of abiding by the results of the bond hearing,                    10:08
21   correct?                                                          10:08
22               MS. FABIAN:         Object to form.                   10:08
23          A.   Yes.                                                  10:08
24          Q.   And then you also mentioned a couple                  10:08
25   of other effects on things like scheduling of                     10:08


                         TSG Reporting - Worldwide   877-702-9580
        Case 3:13-cv-30125-PBS Document 465-5 Filed 05/15/19 Page 6 of 7


                                                                           Page 60
 1                Immaculate Guarna-Armstrong
 2   detained in Massachusetts today by ICE?                           10:33
 3          A.    Approximately, yes.                                  10:33
 4          Q.    And you sitting here today don't know                10:33
 5   how many of those people are detained under                       10:33
 6   236(c), correct?                                                  10:33
 7          A.    No, I'm not aware of the breakdown.                  10:33
 8          Q.    Do you know approximately the                        10:33
 9   breakdown?   Is it 50/50?                                         10:33
10          A.    I don't know.         I could certainly ask          10:33
11   for this information, but I don't have even an                    10:33
12   approximation available now.                                      10:33
13          Q.    And do you have a sense historically                 10:33
14   over the past two years what percentage of                        10:33
15   detainees in Massachusetts have been 236(c)                       10:33
16   detainees?                                                        10:33
17          A.    There probably were more under a                     10:33
18   previous administration where ICE was following                   10:33
19   the Priority Enforcement Program, also known as                   10:34
20   the PEP, that required ICE to only detain cases                   10:34
21   that met certain priorities.                                      10:34
22                Under the current administration,                    10:34
23   there have been executive orders and directives                   10:34
24   issued by former DHS secretary John Kelly                         10:34
25   directing ICE to pursue the prosecution of any                    10:34


                         TSG Reporting - Worldwide   877-702-9580
        Case 3:13-cv-30125-PBS Document 465-5 Filed 05/15/19 Page 7 of 7


                                                                           Page 61
 1                Immaculate Guarna-Armstrong
 2   immigration violators.                                            10:34
 3                So there probably were more detained                 10:34
 4   previously when ICE was under the -- following                    10:34
 5   the Priority Enforcement Program than there are                   10:34
 6   now.                                                              10:34
 7          Q.    If we just think in terms of                         10:34
 8   percentages, the percentage of people detained                    10:34
 9   today who are 236(c) detainees, would you say                     10:34
10   it's 90 percent?                                                  10:35
11          A.    I'm not able to say.                                 10:35
12          Q.    Do you have a reason to believe it's                 10:35
13   as high as 90 percent?                                            10:35
14          A.    Unfortunately, I'm not able to say a                 10:35
15   percentage.                                                       10:35
16          Q.    So you don't even have an educated                   10:35
17   guess sitting here today what percentage of                       10:35
18   people detained in Massachusetts today are 236(c)                 10:35
19   detainees?                                                        10:35
20                MS. FABIAN:         Object to form.                  10:35
21          A.    I am not able to, but I could                        10:35
22   certainly review and provide the information.                     10:35
23          Q.    Okay.     We were talking earlier about              10:35
24   some of the side effects that the Gordon relief                   10:35
25   order has caused.       Do you recall that?                       10:35


                          TSG Reporting - Worldwide   877-702-9580
